11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Jimmy Sherrod,                              * From the County Court
                                              of Glasscock County,
                                              Trial Court No. 23.

Vs. No. 11-17-00019-CV                      * May 4, 2017

Gary Rogers,                                * Memorandum Opinion by Bailey, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the county court is reversed, and the cause is remanded
to the county court for a trial de novo. The costs incurred by reason of this
appeal are taxed against Gary Rogers.